 1 KYLE R. KNAPP
   Attorney at Law
 2 California State ndBar No. 166597
   916 2nd Street, 2 Floor
 3 Sacramento, CA 95814
   Telephone:(916) 441-4717
 4

 5 Attorney for James Hitt

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10 UNITED STATES OF AMERICA,              )   CASE NO.   15 - 0117 - GEB
                                          )
11                           Plaintiff,   )
                                          )
12                                        )
     v.                                   )
13                                        )   [PROPOSED] STIPULATION AND ORDER TO
                                          )   SET NEW JUDGEMENT AND SENTENCING DATE & NEW
14 JAMES HITT,                            )   DISCLOSURE SCHEDULE
                                          )
15                           Defendant.   )
                                          )
16 __________________________________     )

17

18        IT IS HEREBY STIPULATED by and between the parties hereto through their

19 respective counsel, Roger Yang, Assistant United States Attorney, attorney for
20 plaintiff; Michael Beckwith, Assistant United States Attorney, attorney for

21 plaintiff and Kyle Knapp, attorney for defendant, JAMES HITT, that the previously

22 scheduled status for sentencing date of January 4, 2019, be vacated and the matter

23 set for sentencing on March 1, 2019 at 9:00am.

24        This continuance is requested to evaluate and respond to the impending draft

25 report and fully research the guideline and sentencing issues presented.    It is

26 expected the draft report will be in counsel’s hands sometime in the next week. I
27 have contacted Mr. Yang, Mr. Beckwith and Ms. Moore and they have no objection to

28 the new sentencing date.
          In light of the above request, the following revised sentencing schedule is
 1
     requested: Judgement and Sentencing – March 1, 2019; Reply or Statement of Non
 2
     Opposition to Motion to Correct PSR due February 22, 2019; Motion to Correct PSR due
 3
     February 15, 2019; Probation Report and Response to Informal Objections due February
 4
     8, 2019; and Informal Objections due February 1, 2019.   The draft PSR will be
 5
     disclosed to counsel no later than January 18, 2019.
 6

 7 Dated: January 2, 2019                            Respectfully submitted.

 8
                                                         /s/ Kyle R. Knapp
 9                                                   Kyle R. Knapp
                                                     Attorney for Defendant James Hitt
10

11

12
     Dated: January 2, 2019                          Respectfully submitted.
13

14                                                       /s/ Roger Yang
                                                     Roger Yang
15                                                   Assistant U.S. Attorney
                                                     Attorney for Plaintiff
16
     Dated: January 2, 2019                          Respectfully submitted.
17

18                                                       /s/ Michael Beckwith
                                                     Michael Beckwith
19                                                   Assistant U.S. Attorney
                                                     Attorney for Plaintiff
20

21 IT IS SO ORDERED.

22
     Dated: January 4, 2019
23

24

25

26
27

28


                                               2                                15CR117-GEB
